IN THE SUPREME COURT OF PENNSYLVANIA
                                     MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 394 MAL 2021
                                              :
                            Respondent        :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
                   v.                         :
                                              :
                                              :
 KEENAN JONES,                                :
                                              :
                            Petitioner        :


                                         ORDER



PER CURIAM

        AND NOW, this 1st day of December, 2021, the Petition for Allowance of Appeal

is DENIED.




A True Copy Elizabeth E. Zisk
As Of 12/01/2021


Attest: ___________________
Chief Clerk
Supreme Court of Pennsylvania